      Case 4:20-cv-00336-JM-PSH Document 85 Filed 01/04/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


CARL DAVIS JR.                                                        PLAINTIFF
ADC #80431

v.                          No: 4:20-cv-00336 JM-PSH


DEXTER PAYNE, et al.                                              DEFENDANTS

                                       ORDER

      The Court has reviewed the Proposed Findings and Partial Recommendation

submitted by United States Magistrate Judge Patricia S. Harris, and the objections

filed. After carefully considering the objections and making a de novo review of the

record in this case, the Court concludes that the Proposed Findings and Partial

Recommendation should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects.

      IT IS THEREFORE ORDERED THAT preliminary relief is not warranted.

Davis’ motion for a preliminary injunction (ECF No. 14) is denied.

      DATED this 4th day of January, 2021.




                                            ________________________________
                                            UNITED STATES DISTRICT JUDGE
